ICJ_126_ArmedActivitiesApp2002_COD_RWA_2002-07-10_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO
(NOUVELLE REQUÊTE: 2002)

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. RWANDA)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 10 JUILLET 2002

2002

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO
(NEW APPLICATION: 2002)

(DEMOCRATIC REPUBLIC OF THE CONGO v. RWANDA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 10 JULY 2002
Mode officiel de citation:
Activités armées sur le territoire du Congo (nouvelle requête: 2002)
(République démocratique du Congo c. Rwanda), mesures conservatoires,
ordonnance du 10 juillet 2002, C.J. Recueil 2002, p. 219

Official citation:

Armed Activities on the Territory of the Congo (New Application: 2002)
(Democratic Republic of the Congo v. Rwanda), Provisional Measures,
Order of 10 July 2002, 1 C.J. Reports 2002, p. 219

 

N° de vente:
ISSN 0074-4441 Sales number 848
ISBN 92-1-070952-7

 

 

 
10 JUILLET 2002

ORDONNANCE

ACTIVITES ARMEES SUR LE TERRITOIRE
DU CONGO (NOUVELLE REQUETE: 2002)

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. RWANDA)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ARMED ACTIVITIES ON THE TERRITORY
OF THE CONGO (NEW APPLICATION: 2002)

(DEMOCRATIC REPUBLIC OF THE CONGO vy. RWANDA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

10 JULY 2002

ORDER
219

COUR INTERNATIONALE DE JUSTICE

2002 ANNÉE 2002
10 juillet
Rôle général
n° 126 10 juillet 2002

AFFAIRE DES ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO
(NOUVELLE REQUÊTE: 2002)

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. RWANDA)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: M. GUILLAUME, président; M. Sui, vice-président; MM. RAN-
JEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
M™> Hiccins, MM. PARRA-ARANGUREN,  KOOHMANS,
REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY, juges;
MM. DuGarD, MAVUNGU, juges ad hoc: M. Couvreur,

greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de
son Règlement,

Rend l'ordonnance suivante:

1. Considérant que, par une requéte enregistrée au Greffe de la Cour le
28 mai 2002, la République démocratique du Congo (dénommée ci-après
le «Congo») a introduit une instance contre la République rwandaise

4
220 ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

(dénommée ci-après le «Rwanda») au sujet d’un différend relatif à des
«violations massives, graves et flagrantes des droits de l’homme et du
droit international humanitaire» qui auraient été commises «au mépris
de la «charte internationale des droits de l’homme», d’autres instruments
internationaux pertinents et [de] résolutions impératives du Conseil de
sécurité des Nations Unies»; et considérant que, dans ladite requête, le
Congo expose que «flles atteintes graves et flagrantes [aux droits de
l’homme et au droit international humanitaire]» dont il se plaint «dé-
coulent des actes d’agression armée perpétrés par le Rwanda sur le terri-
toire de la République démocratique du Congo en violation flagrante de
la souveraineté et de l'intégrité territoriale [de celle-ci], garantie[s] par
les Chartes des Nations Unies et de l'Organisation de l'unité africaine»;

2. Considérant que, dans cette requête, le Congo rappelle qu’il a fait
une déclaration reconnaissant la juridiction obligatoire de la Cour confor-
mément au paragraphe 2 de l’article 36 du Statut de la Cour; et qu'il
expose que le Gouvernement rwandais «s’est abstenu de toute déclaration
dans ce sens»; considérant que, dans ladite requête, le Congo, se référant
au paragraphe | de l’article 36 du Statut, invoque, pour fonder la compé-
tence de la Cour, l’article 22 de la convention internationale sur l’élimina-
tion de toutes les formes de discrimination raciale du 7 mars 1966 (dénom-
mée ci-après la «convention sur la discrimination raciale»), le paragraphe 1
de l’article 29 de la convention sur l'élimination de toutes les formes de
discrimination à l'égard des femmes du 18 décembre 1979 (dénommée ci-
après la «convention sur la discrimination à l'égard des femmes»), l’ar-
ticle IX de la convention pour la prévention et la répression du crime de
génocide du 9 décembre 1948 (dénommée ci-après la «convention sur le
génocide»), l’article 75 de la Constitution de l'Organisation mondiale de
la Santé du 22 juillet 1946 (dénommée ci-après la «Constitution de
l'OMS»), le paragraphe 2 de l’article XIV de la convention créant une
Organisation des Nations Unies pour l'éducation, la science et la culture
du 16 novembre 1945 (dénommée ci-après la «convention Unesco») (ainsi
que l’article 9 de la convention sur les privilèges et immunités des institu-
tions spécialisées du 21 novembre 1947, «qui concerne également
l'Unesco»), le paragraphe | de l’article 30 de la convention contre la tor-
ture et autres peines ou traitements cruels, inhumains ou dégradants du
10 décembre 1984 (dénommée ci-après la «convention contre la torture»),
et le paragraphe 1 de l’article 14 de la convention de Montréal pour la
répression d’actes illicites dirigés contre la sécurité de l'aviation civile du
23 septembre 1971 (dénommée ci-après la «convention de Montréal»);

3. Considérant que, dans sa requête, le Congo soutient en outre que la
convention de Vienne du 23 mai 1969 sur le droit des traités fonde la
compétence de la Cour pour régler les différends nés de la violation des
normes impératives {jus cogens) en matière de droits de l’homme, telles
que reflétées dans un certain nombre d'instruments internationaux:

4. Considérant que, dans sa requête, le Congo fait valoir que le Rwanda
est coupable d’«agression armée» depuis août 1998 et jusqu'à ce jour; et
qu'il soutient que l'occupation par les troupes rwandaises d’«une partie

5
221 ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

substantielle du territoire à l'est» du Congo a entraîné des «massacres
humains à grande échelle» dans le Sud-Kivu, dans Ja province du Katanga
et dans la Province Orientale, des «viols et violences sexuelles faites aux
femmes», des «assassinats et enlèvements des acteurs politiques et acti-
vistes des droits de l’homme», des «arrestations, détentions arbitraires,
traitements inhumains et dégradants», des «pillages systématiques des
institutions publiques et privées [et] expropriations des biens de la popu-
lation civile». des «violations des droits de l’homme commises par les
troupes d’invasion rwandaises et leurs alliés «rebelles» dans les grandes
cités de l’est» du Congo, ainsi que la «destruction de la faune et de la
flore» du pays; et considérant que, dans cette requête, le Congo men-
tionne les violations du droit international que le Rwanda aurait com-
mises au titre des divers traités, conventions et règles de droit coutu-
mier auxquels il se réfère;
5. Considérant que le Congo ajoute que, par sa requête, il

«entend qu'il soit mis fin au plus tôt [aux] actes de violations graves
des droits de l’homme à l'égard de ses populations dont [il] est vic-
time et qui constituent une sérieuse menace pour la paix et la sécurité
en Afrique centrale en général et particulièrement dans la région des
Grands Lacs»,

et «entend également obtenir réparation pour les actes de destruction
intentionnelle et de pillage ainsi que la restitution des biens et ressources
nationales dérobés au profit du Rwanda»;

6. Considérant qu’au terme de sa requête le Congo conclut comme suit:

«En conséquence, tout en se réservant le droit de compléter et pré-
ciser la présente demande en cours d'instance, la République démo-
cratique du Congo prie la Cour de:

Dire et juger que:

a) le Rwanda a violé et viole la Charte des Nations Unies (article 2,
paragraphes 3 et 4) en violant les droits de l’homme qui sont le
but poursuivi par les Nations Unies au[x] terme[s] du maintien
de la paix et de la sécurité internationales, de même que les ar-
ticles 3 et 4 de la Charte de l'Organisation de l’unité africaine;

b) le Rwanda a violé la charte internationale des droits de l'homme
ainsi que les principaux instruments protecteurs des droits de
l’homme dont notamment la convention sur l'élimination des
discriminations à l’égard des femmes, la convention internatio-
nale sur l'élimination de toutes les formes de discrimination
raciale, la convention contre la torture et autres peines ou trai-
tements cruels, inhumains ou dégradants, la convention sur la
prévention et la répression du crime de génocide du 9 décembre
1948, la Constitution de TOMS, le Statut de l'Unesco;

c) en abattant à Kindu, le 9 octobre 1998, un Boeing 727, propriété
de la compagnie Congo Airlines, et en provoquant ainsi la mort
de quarante personnes civiles, le Rwanda a également violé la
222

d)

ACTIVITÉS ARMEES (ORDONNANCE 10 VII 02)

Charte des Nations Unies, la convention relative à l'aviation
civile internationale du 7 décembre 1944 signée a Chicago, la
convention de La Haye du 16 décembre 1970 pour la répression
de la capture illicite d’aéronefs et la convention de Montréal du
23 septembre 1971 pour la répression d’actes illicites dirigés
contre la sécurité de l’aviation civile;

en tuant, massacrant, violant, égorgeant, crucifiant, le Rwanda
s’est rendu coupable d’un génocide de plus de 3 500 000 Congo-
lais, ajoutées les victimes des récents massacres dans la ville de
Kisangani, et a violé le droit sacré à la vie prévu dans la Décla-
ration universelle des droits de l’homme et dans le Pacte inter-
national sur les droits civils et politiques, la convention sur la
prévention et la répression du crime de génocide, et d’autres ins-
truments juridiques internationaux pertinents.

En conséquence, et conformément aux obligations juridiques inter-

nationales, dire et juger que:

D)

2)

3)

toute force armée rwandaise à la base de l'agression doit quitter
sans délai le territoire de la République démocratique du Congo,
afin de permettre à la population congolaise de jouir pleinement
de ses droits à la paix, à la sécurité, à ses ressources et au déve-
loppement;

le Rwanda a l’obligation de faire en sorte que ses forces armées et
autres se retirent immédiatement et sans condition du territoire
congolais;

la République démocratique du Congo a droit 4 obtenir du
Rwanda le dédommagement de tous actes de pillages, destruc-
tions, massacres, déportations de biens et des personnes et autres
méfaits qui sont imputables au Rwanda et pour lesquels la Répu-
blique démocratique du Congo se réserve le droit de fixer ulté-
rieurement une évaluation précise des préjudices, outre la restitu-
tion des biens emportés.

Elle se réserve aussi le droit de faire valoir en cours d’instance les

autres préjudices par elle et sa population subis»;

7. Considérant que, le 28 mai 2002, après avoir procédé au dépôt de sa
requête, l’agent du Congo a présenté une demande en indication de
mesures conservatoires invoquant l’article 41 du Statut de la Cour et les
articles 73 et 74 de son Règlement;

8. Considérant que, à l’appui de sa demande en indication de mesures
conservatoires, le Congo fait état de

«la persistance des actes graves, flagrants et massifs, de torture,
peines ou traitements cruels, inhumains ou dégradants, de génocide,
de massacres, de crimes de guerre et de crimes contre l’humanité, de
discrimination, d'atteinte aux droits de la femme et de l'enfant ainsi
que de pillage des ressources, perpétrés sur le territoire de la Répu-
223 ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

blique démocratique du Congo à la suite de l'agression armée contre
son territoire et sur son territoire ainsi que de l’occupation illégale
d'une bonne partie de celui-ci par les troupes régulières du Rwanda» ;

considérant que d’après le Congo «Îles actes précités sont dus à la per-
sistance et à aggravation de l'agression armée contre et sur le territoire
de la RDC»; et considérant que selon le Congo la demande en indication
de mesures conservatoires

«se justifie par le fait que, outre les violations et atteintes flagrantes,
massives et graves relatées dans la requête introductive d’instance,
d’autres méfaits de la part du Rwanda se sont ajoutés, aggravant les
atteintes aux droits légitimes de la RDC et de sa population et cons-
tituant des violations graves des instruments spécifiques du droit
international des droits de l’homme et du droit international huma-
nitaire » ;

9. Considérant que, dans cette demande en indication de mesures
conservatoires, le Congo se référe aux bases de juridiction de la Cour
invoquées dans sa requéte (voir paragraphes 2 et 3 ci-dessus);

10. Considérant que, dans sa demande en indication de mesures conser-
vatoires, le Congo évoque,

«foJutre les nombreux et ignobles crimes repris dans la requête intro-
ductive d’instance et dont est auteur le Rwanda, ... la continuation
des massacres (débutés en août 1998) depuis janvier 2002 à ce jour,
malgré de nombreuses résolutions du Conseil de sécurité et de la
Commission des droits de l’homme de l'ONU»:

qu'il mentionne la «violation flagrante de l'accord de cessez-le-feu de
Lusaka», des «tueries massives», des «violations massives, graves et fla-
grantes des droits humains», des «enlévements», ainsi que «l’infliction de
traitements cruels, inhumains et dégradants à la population»; qu’il
observe que «[l]a décimation tend à devenir totale, à la suite de nouveaux
déploiements des militaires rwandais opérés depuis le 22 mai 2002 afin de
consolider un autre génocide»; et qu’il fait référence à de

«nombreuses sources dont les églises, les ONG de défense des droits
de l’homme et la MONUCI, faisant] état des atteintes graves aux
droits de l’homme perpétrées par les troupes rebelles du RCD [et]
celles des forces occupantes de l’APR au cours de ces événements » ;

11. Considérant que, dans ladite demande en indication de mesures
conservatoires, le Congo fait valoir que «ne pas ordonner dans l’immé-
diat les mesures sollicitées conduirait à des conséquences humanitaires
non reparables ... à court terme [et] à long terme»: qu’il ajoute que

«les récents plaidoyers, rapports et résolutions de principaux
organes de PONU, lesquels établissent l'incidence de la persistance
224

ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

du conflit en République démocratique du Congo sur les violations
massives des droits de l’homme, reviennent sur l’urgence à obtenir le
départ des troupes rwandaises du territoire congolais et l'arrêt des
massacres, tueries et exactions sur les populations»:

qu'il cite à cet égard la résolution 1304 (2000) du Conseil de sécurité des
Nations Unies du 16 juin 2000;
12. Considérant que le Congo ajoute que par sa demande

«il est requis de la Cour d’ordonner des mesures conséquentes afin
de permettre notamment la mise en œuvre de [la] résolution [2000/14,
adoptée le 19 avril 2002,] de la Commission des droits de l’homme
des Nations Unies, de tenir compte de l'urgence ainsi que d’éviter
d'atteindre le seuil de l’irréparable (qui, à maints égards, est déjà
accompli) et de l’irréversible»;

13. Considérant qu’au terme de sa demande le Congo expose:

«En conséquence de la persistance et de laggravation des viola-
tions flagrantes et massives par le Rwanda du droit international
général et coutumier, en particulier des conventions et chartes sus-
mentionnées, et en attendant que la Cour rende sa décision quant au
fond et aux fins d'éviter que des préjudices irréparables soient causés
à ses droits légitimes et à ceux de sa population du fait de l’occupa-
tion d’une partie de son territoire par les troupes rwandaises, la
République démocratique du Congo, pour stopper le mal et prévenir
le pire, prie la Cour d’ordonner les mesures conservatoires ci-après:

1. Que le Rwanda, ses agents et auxiliaires, soient tenus de mettre
fin et de renoncer immédiatement :

A la guerre d’agression dans et contre la RDC et à l’occupation de
son territoire, la guerre étant source et cause de toutes les violations
massives, graves et flagrantes de droits de l’homme et du droit inter-
national humanitaire :

— à toutes les violations de la souveraineté, de l'intégrité territoriale
ou de l'indépendance politique de la République démocratique
du Congo, y compris toute intervention, directe et indirecte,
dans les affaires intérieures de la République démocratique du
Congo;

— à toute utilisation de la force, directe ou indirecte, manifeste ou
occulte, contre la République démocratique du Congo et à
toutes les menaces d'utilisation de la force contre la République
démocratique du Congo et ses populations;

— ala poursuite du siège de centres de population civile, spéciale-
ment Kisangani (démilitarisation exigée par de nombreuses réso-
lutions du Conseil de sécurité de l'ONU) et d’autres villes enva-
hies par les troupes rwandaises;

— aux actes qui ont pour effet d’affamer la population civile de la
225

10

ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

République démocratique du Congo et de la soumettre à des
conditions difficiles et inhumaines de vie:

— à la dévastation aveugle et sauvage ... de villes, de districts, de
villages et d'institutions religieuses en République démocratique
du Congo, surtout en territoire occupé par leurs forces;

— aux assassinats, exécutions sommaires, à la torture, au viol, à la
détention des populations congolaises, au pillage des ressources
de la République démocratique du Congo.

2. Que la Cour reconnaisse que la République démocratique du
Congo a un droit inaliénable et souverain:

— à exiger que son intégrité territoriale soit garantie et respectée;

— à exiger des Nations Unies que les troupes rwandaises quittent
immédiatement sans conditions son territoire, conformément à
la Charte et aux résolutions pertinentes du Conseil de sécurité de
ONU afin de permettre à sa population de jouir pleinement de
ses droits;

— à jouir de ses ressources naturelles en vertu de la résolution 1803
(XVII) du 14 décembre 1962 de l’Assemblée générale de l'ONU;

— à se défendre et à défendre son peuple, en légitime défense, en
vertu de l’article 51 de la Charte de l'ONU et du droit interna-
tional coutumier, tant que continuera l’agression dont elle est
victime de la part notamment du Rwanda et dont le coût en vies
humaines augmente au jour le jour.

3. Afin de prévenir l'irréparable, la République démocratique du
Congo prie la Cour de dire et juger que:

— le Rwanda a violé et viole de façon grave, flagrante et massive, la
convention contre la torture et autres peines ou traitements
cruels, inhumains ou dégradants, notamment la torture, les dou-
leurs et souffrances aigués, physiques et mentales, intentionnel-
lement infligées à une bonne partie de la population congolaise;
la Charte des Nations Unies, la Charte de POUA, la charte inter-
nationale des droits de l’homme ainsi que tous les autres instru-
ments juridiques pertinents en matiére des droits de Phomme et
de droit international humanitaire;

— le Rwanda doit mettre fin aux actes prohibés par la convention
pour la prévention et la répression du crime de génocide, notam-
ment la destruction totale ou partielle des groupes nationaux ou
ethniques congolais: le meurtre et l’assassinat de membres de tels
groupes, les atteintes graves à leur intégrité physique ou mentale,
la soumission intentionnelle des membres de ces groupes à des
conditions d'existence destinées à entraîner leur destruction phy-
sique totale ou partielle; la déportation d’enfants, le recours au
226

ACTIVITÉS ARMÉES (ORDONNANCE [10 VII 02)

viol systématique et à la diffusion délibérée du VIH parmi les
femmes congolaises ;

le Rwanda doit mettre fin aux actes interdits par la convention
internationale sur l'élimination de toutes les formes de discrimi-
nation raciale, notamment les restrictions visant des personnes
appartenant à des groupes nationaux ou ethniques spécifiques de
la RDC; [aux] actes de non-reconnaisance ou de destruction de
leurs droits fondamentaux tels que le droit à la vie, le droit à
l'intégrité physique et morale, le droit à l'éducation, etc. ;

le Rwanda doit mettre fin aux actes visés par la convention sur
l'élimination de toutes les formes de discrimination à l'égard des
femmes, notamment le droit à la vie, à l'intégrité physique et
morale, à la dignité, à la sante...;

le Rwanda doit mettre fin aux actes contraires à ses obligations
découlant de son appartenance à l'OMS, et d’atteinte à la santé
physique et mentale de la population congolaise:

le Rwanda doit mettre fin à tous les actes d’agression directe ou
indirecte à l'endroit de la RDC; à tout emploi de la force, direc-
tement ou indirectement, contre la RDC, la cause fondamentale
de toutes les violations flagrantes, massives et graves des conven-
tions susmentionnées étant liées aux atteintes graves et persis-
tantes à la souveraineté, à l'intégrité territoriale et à l’indépen-
dance de la RDC;

le Rwanda est tenu de payer à la RDC, de son propre droit, et
comme parens patriae de ses citoyens, des réparations justes et
équitables pour les dommages subis par les personnes, les biens,
l’économie et l’environnement, à raison des violations susvisées
du droit international, dont le montant sera déterminé par la
Cour. La République démocratique du Congo se réserve le droit
de présenter à la Cour une évaluation précise des dommages cau-
sés par le Rwanda.

Plaise à la Cour, pour préserver les droits légitimes et les res-
sources du Congo et de sa population: — d’ordonner l’'embar-
go sur les armes à destination du Rwanda, le gel de toute assis-
tance militaire et autres aides, ainsi que l’embargo sur l'or, le
diamant, le coltan, ainsi que d’autres ressources et biens pro-
venant du pillage systématique et de l’exploitation illégale des
richesses de la RDC, dans sa partie occupée;

la mise en place rapide d’une force d’interposition et d’imposi-
tion de la paix le long des frontières de la RDC avec le Rwanda,
ainsi qu'avec les autres parties belligérantes:

outre les mesures conservatoires susmentionnées, d'indiquer éga-
lement, en vertu de l’article 41 de son Statut et des articles 73
à 75 de son Règlement, toutes autres mesures exigées par les cir-
constances, en vue de préserver les droits légitimes de la RDC et
de sa population ainsi que d'empêcher l’aggravation ou l’exten-
sion du différend » ;
227 ACTIVITÉS ARMÉES (ORDONNANCE 10 VIT 02)

14. Considérant que, immédiatement après le dépôt de la requête et de
la demande en indication de mesures conservatoires, le greffier, confor-
mément au paragraphe 4 de l’article 38 et au paragraphe 2 de l’article 73
du Règlement de la Cour, en a fait tenir des copies certifiées conformes
au Gouvernement rwandais: et que le greffier en a également informé le
Secrétaire général de l'Organisation des Nations Unies;

15. Considérant que, par des lettres en date du 28 mai 2002, le greffier
a informé les Parties que le président avait fixé au 13 juin 2002 la date
d'ouverture de la procédure orale prévue au paragraphe 3 de l’article 74
du Règlement, au cours de laquelle elles pourraient présenter leurs obser-
vations sur la demande en indication de mesures conservatoires;

16. Considérant qu’en attendant que la communication prévue au
paragraphe 3 de l’article 40 du Statut et à l’article 42 du Règlement ait été
effectuée par transmission du texte imprimé, dans les deux langues offi-
cielles de la Cour, de la requête à tous les Etats admis à ester devant la
Cour, le greffier a, le 30 mai 2002, informé ces Etats du dépôt de la
requête et de son objet, ainsi que de la demande en indication de mesures
conservatoires;

17. Considérant que, la Cour ne comptant sur le siège aucun juge de la
nationalité des Parties, chacune d’elles a procédé, dans l'exercice du droit
que lui confère le paragraphe 3 de l’article 31 du Statut, à la désignation
d’un juge ad hoc en l'affaire; que le Congo a désigné à cet effet M. Jean-
Pierre Mavungu, et le Rwanda M. Christopher John Robert Dugard;

18. Considérant qu'aux audiences publiques tenues les 13 et
14 juin 2002 des observations orales sur la demande en mdication de
mesures conservatoires ont été présentées :

au nom du Congo:

par S. Exc. M. Jacques Masangu-a-Mwanza, agent,
S. Exc. M. Alphonse Ntumba Luaba Lumu,
M. Lwamba Katansi,
M. Pierre Akele Adau;

au nom du Rwanda:

par S. Exc. M. Gérard Gahima, agent,
M. Christopher Greenwood;

* *

19. Considérant qu’à laudience le Congo a réitéré pour l’essentiel
l'argumentation développée dans sa requête et sa demande en indication
de mesures conservatoires; qu’il a indiqué, se référant en particulier à des
«massacres» ayant affecté «des populations civiles dans la ville de Kisan-
gani», que les faits récents «constitutifs de violations graves des droits de
l’homme et du droit international humanitaire ... revét{aient] un caractère
tel que leur répétition ... [était] … de nature à aggraver l’irréparable»;
qu'il a exposé que par suite,

12
228 ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

«au regard des deux critères de l’urgence des mesures à décider et du
caractère irréparable des conséquences de la répétition des actes
délictueux commis par le Rwanda, la compétence de la Cour devrait
être établie, en plus des dispositions fondamentales de l’article 41 de
son Statut, sur le fondement de la règle de «due diligence» au regard
du comportement du Rwanda vis-à-vis de ses engagements inter-
nationaux » ;

et qu'il a insisté sur la «nécessité impérieuse pour la Cour de se déclarer
compétente et d'indiquer des mesures conservatoires urgentes»:

20. Considérant qu’à Paudience le Congo a observé que la compétence
de la Cour quant au fond de l'affaire «ne [pouvait] être établie ni sur la
base d’un compromis ..., ni sur l'acceptation de la juridiction obligatoire
de la Cour», le Rwanda n’ayant pas fait de déclaration au titre du para-
graphe 2 de l’article 36 du Statut, mais «sur la base des conventions et
traités internationaux auxquels le demandeur et le défendeur sont
parties»;

21. Considérant qu’à l’audience le Congo a soutenu que la compétence
de la Cour pouvait être fondée sur l’article IX de la convention sur le
génocide, à laquelle lui-même et le Rwanda sont parties; qu’il a fait valoir
que les troupes rwandaises, «directement ou par leurs agents interposés,
[avaient] commis et commett[aient] des actes de génocide visés ... aux ar-
ticles II et III» de ladite convention, et que ces dispositions visaient «non
seulement le génocide, mais aussi l’entente en vue de commettre le géno-
cide, l’incitation directe et publique à le commettre, la tentative et la com-
plicité de génocide»; qu'il a indiqué à cet égard que le «groupe national
congolais ... [avait] été amputé du fait de la guerre et de l’occupation de
son territoire d’au moins 5% de sa population» et que «des groupes eth-
niques particuliers [avaient] fait l’objet de massacres systématiques suite
à leur résistance»; qu'il a allégué, aux fins de prouver l’«intention génoci-
daire dans le chef du Rwanda», le «recours à des tueries massives et spec-
taculaires», la «pratique des massacres sélectifs», la «diffusion systéma-
tique du virus du sida parmi les populations féminines», les «attaques
contre les ressources morales de la population» et la «soumission à des
conditions de vie difficiles»; et qu’il a précisé, se référant à l'ordonnance
rendue par la Cour le 2 juin 1999 en l'affaire relative a la Licéité de
l'emploi de la force ( Yougoslavie c. France), dans laquelle l’article IX de
la convention sur le génocide avait été invoqué pour fonder la compé-
tence de la Cour, que les faits qu’il reprochait au Rwanda, «loin d’être du
genre de ceux invoqués par la Yougoslavie, ... en l’occurrence [d]es
«bombardements», ... rentr[aient] bien dans la définition du génocide»;

22. Considérant qu’à audience le Congo a mentionné la réserve par
laquelle le Rwanda, lors de son adhésion a la convention sur le génocide,
a déclaré qu'il ne se considérait pas comme lié par l’article IX; qu'il a
indiqué qu'il faisait «objection à [ladite] réserve», au motif que la conven-
tion contenait des normes «ressortissant du jus cogens, autrement dit, ...

13
229 ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

des règles impératives selon la convention de Vienne sur le droit des trai-
tés de 1969 [qui,] en tant que telles, s’impos[aient} erga omnes»; qu'il a
fait valoir également que la réserve était «incompatible avec lobjet et le
but de la convention», dans la mesure où elle avait pour effet «d’exclure
le Rwanda de tout mécanisme de contrôle et de poursuite pour fait de
génocide, alors que l’objet et le but de la convention consist[aient] dans
l'éradication de l'impunité de cette grave atteinte au droit international»;
qu'il a ajouté, faisant référence à l’avis consultatif de la Cour du 28 mai
1951 relatif aux Réserves à la convention sur le génocide, qu’en matière de
réserves à la convention sur le génocide, le droit international avait évo-
lué et avait «abouti ... à la formulation de l’article 120 du statut de Rome
sur la Cour pénale internationale [selon lequel] «le[dit] statut n’admet
aucune réserve»», que «ce statut trait[ait] notamment du génocide» et
que par suite la réserve formulée par le Rwanda devait être considérée
«comme irrelevante» ; et considérant qu'à l'audience le Congo a soutenu
que, dans le cas où la Cour rejetterait son argumentation fondée sur le
«caractère impératif des normes de la convention sur le génocide», elle
devrait néanmoins se déclarer compétente compte tenu de ce que le
Rwanda avait «sollicité l'institution d’un tribunal pénal international en
vue de juger les crimes de génocide» dont une partie de son peuple avait
été victime, et qu'il y aurait dès lors «nécessité pour le défendeur
d'adopter ... une attitude cohérente», celui-ci ne pouvant «rejeter [en
l'espèce] la compétence de la Cour internationale de Justice»;

23. Considérant qu'à l’audience le Congo a allégué que la compétence
de la Cour pouvait être fondée sur le paragraphe 1 de l’article 29 de la
convention sur la discrimination à l'égard des femmes; qu’il a indiqué
que le Rwanda avait violé ses obligations au titre de l’article premier de
cette convention; qu'il a précisé, en citant le préambule de ladite conven-
tion, que «l’état de guerre et l'occupation ... par les troupes étrangères ne
[pouvaient] guère favoriser le respect des droits des femmes»; et qu'il
s’est référé à cet égard au «calvaire subi par les femmes et les enfants [du
fait de la présence des] troupes rwandaises», à des «viols et exactions
diverses», à des actes de «mutilations», à l'«expansion du sida» et à
d’«autres formes de violence, dont l'enterrement de femmes vivantes»:
qu'il a fait état de la résolution 2002/14, adoptée le 19 avril 2002, par
laquelle la Commission des droits de l’homme des Nations Unies avait
déploré «le recours largement répandu aux violences sexuelles contre les
femmes et les enfants, y compris comme moyen de guerre»;

24. Considérant qu’à l'audience le Congo a fait valoir que la compé-
tence de la Cour pouvait être fondée sur l’article 22 de la convention sur
la discrimination raciale, à laquelle lui-même et le Rwanda sont parties;
qu'il a prétendu que le Rwanda s'était livré à des actes de discrimination
raciale au sens de l’article premier de cette convention;

25. Considérant qu’à l’audience le Congo s’est référé à la réserve par
laquelle le Rwanda, lors de son adhésion à la convention sur la discrimi-
nation raciale, a déclaré qu'il ne se considérait pas comme lié par l’ar-

4
230 ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

ticle 22; que le Congo a indiqué que ladite réserve était «inacceptable,
dans la mesure où elle [serait revenue] à reconnaître au Rwanda le droit
de commettre, dans l'impunité totale, ... les actes prohibés par la conven-
tion»: et qu’il a conclu qu’une telle réserve ne pourrait qu’«empécher la
réalisation des buts et de l’objet même du traité»;

26. Considérant qu'à l'audience le Congo a soutenu que la compétence
de la Cour pouvait être fondée sur la convention contre la torture: qu'il
s’est référé à la définition de la torture donnée à l’article premier de ladite
convention; qu’il a également rappelé, dans ce contexte, les dispositions
de l’article 17 de la première convention de Genève de 1949 et de l’ar-
ticle 20 de la deuxième; et qu'il a fait valoir que le «fait d’enterrer des
personnes vivantes», en l’occurrence «des femmes dont le droit interna-
tional conventionnel relatif aux droits de l’homme et le droit internatio-
nal humanitaire se préoccuplaient] de façon particulière», rentrait dans
les prévisions de l’article premier de la convention contre la torture:

27. Considérant qu’à l’audience le Congo a relevé que lui-même et le
Rwanda avaient «tous les deux accédé aux statuts des institutions
spécialisées de l'ONU qui n’exclufaient] pas le règlement judiciaire des
litiges» et a allégué que la compétence de la Cour pouvait ainsi être
fondée sur l’article 75 de la Constitution de l'OMS; qu'il a exposé que

«[dJepuis quatre ans que dur[ait] la guerre d'agression et d’occupa-
tion d’une bonne partie de son territoire, le droit au bien-être phy-
sique et mental, garanti par Particle premier de la Constitution de
l'Organisation mondiale de la Santé ..., afvait] été sérieusement
ignoré, bafoué, empiété au préjudice du peuple congolais»;

et qu'il a précisé que les «occupants [étaient] allés jusqu’à empêcher et
entraver des campagnes de vaccination [et, a] Goma, ... lors de l’éruption
volcanique du Nyragongo, ... n'[avaient] pas permis au Gouvernement
congolais d’apporter une assistance humanitaire à sa population sinis-
trée » ;

28. Considérant qu'à l’audience le Congo a fait état de ce que la com-
pétence de la Cour pouvait être fondée sur le paragraphe | de l’article 14
de la convention de Montréal;

29. Considérant qu’à audience le Congo s’est référé à l’article 9 de la
convention des Nations Unies de 1947 sur les privilèges et immunités des
institutions spécialisées, prévoyant la compétence de la Cour; et qu’il a
cité la déclaration du 5 juin 2002 par laquelle le président du Conseil de
sécurité avait indiqué que celui-ci «exige[ait] du RCD-Goma [Rassemble-
ment congolais pour la démocratie-Goma] [q]u’il cesse immédiatement de
harceler les représentants de l'ONU...» et «demandfait] au Rwanda
d'exercer son influence» pour que le RCD-Goma respecte «toutes ses
obligations»; que le Congo a avancé que, dans les zones sous contrôle du
RCD-Goma, «le personnel de l'Organisation des Nations Unies et de ses
institutions spécialisées [avait été empêché] de jouir normalement de ses
privilèges et immunités »;

15
231 ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02}

30. Considérant qu’à l’audience le Congo a relevé que plusieurs des
conventions internationales qu’il a mentionnées

«permett[aient] aux parties à un différend ou à l’une d'elles de saisir,
le cas échéant, la Cour internationale de Justice, sous réserve que les
mécanismes de règlement pacifique prévus par les conventions en
question [eussent] été au préalable utilisés et épuisés»:

qu'il a précisé que ces mécanismes étaient «la «négociation», les «procé-
dures expressément prévues» par la convention ou tout «autre mode» de
règlement à convenir entre les parties»: qu'il a cité à cet égard les méca-
nismes prévus dans la convention sur la discrimination raciale, la conven-
tion de Montréal et la convention contre la torture; qu’il a soutenu que le
Rwanda s’opposait «à un modus vivendi général qui [aurait permis] un
règlement pacifique»: et qu'il a indiqué ce qui suit:

«[s]i la saisine de la Cour internationale de Justice par voie de clause
compromissoire requiert une manière d’épuisement des voies de
recours internes à la convention, le Rwanda a beau jeu ..., toutes les
fois que la République démocratique du Congo lui fait des avances
pour un règlement judiciaire, d’exciper que ... les conditions exigées
par les dispositions pertinentes de ces conventions [ne sont pas
réunies] ... [La] Cour devra se demander comment la République
démocratique du Congo pourrait «épuiser» au préalable les procé-
dures de négociation, ou toutes autres, ... quand le Rwanda n'accepte
méme pas les conditions minimum de paix susceptibles de permettre
le recours aux mécanismes propres a ces conventions»;

31. Considérant qu’à Paudience le Congo, se référant à «la doctrine la
plus répandue ... et la jurisprudence constante de la Cour», a fait valoir
«Pexistence de l’obligation internationale de respecter les droits de
l'homme, fondée sur un principe général coutumier et dont l'effet
erga omnes postulfait] et suppos[ait] la garantie collective des Etats et de
la communauté internationale dans son ensemble»; et qu'il a mentionné
à cet égard la lettre c) de l’article 55 de la Charte des Nations Unies;

32. Considérant qu’à l'audience le Congo a indiqué que, «en ce qui
concerne les conséquences préjudiciables des actes commis», il se limitait,
au présent stade de la procédure, «à soutenir, conformément tant à la
doctrine qu’à une jurisprudence internationale constante et unanime,
que ... le Rwanda [était] tenu d'en assurer la réparation intégrale»;

33. Considérant qu’au terme de son premier tour de plaidoiries le
Congo a présenté la demande suivante:

«Compte tenu des circonstances, la République démocratique du
Congo, afin d'éviter l'irréparable, et en réalité l’accentuation de
Virréparable, postule les indications en urgence des mesures conser-
vatoires ci-après:

16
232

ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

— la cessation par le Rwanda de toutes les violations de la souve-
raineté, de l'intégrité territoriale ou de l’indépendance politique
de la République démocratique du Congo, y compris de toute
intervention directe et indirecte, dans les affaires intérieures de la
République démocratique du Congo;

— la cessation de toute utilisation de la force, directe ou indirecte,
manifeste ou occulte, contre la République démocratique du
Congo et de toutes les menaces d’utilisation de la force contre la
République démocratique du Congo et ses populations;

— la cessation de toute poursuite du siège des centres de population
civile, spécialement en assurant la démilitarisation de Kisangani,
exigée par de nombreuses résolutions du Conseil de sécurité ainsi
que d’autres villes (Goma, Bukavu, Kindu, Pweto, ...) envahies
par les troupes rwandaises;

— la cessation des actes qui ont pour effet d’affamer la population
civile congolaise et de la soumettre à des conditions difficiles et
inhumaines de vie:

— Ja cessation de la dévastation aveugle et sauvage des villages, des
villes, des districts, d’institutions religieuses en République démo-
cratique du Congo;

— lacessation des assassinats, exécutions sommaires, tortures, viols,
détentions arbitraires, pillages des ressources de la République
démocratique du Congo.

Afin de prévenir l’irréparable, la République démocratique du
Congo prie la Cour de dire et de juger que le Rwanda doit mettre fin
aux actes constitutifs de violations graves, flagrantes et massives, au
préjudice du peuple congolais, des dispositions des instruments nor-
matifs protecteurs des droits de l’homme. Il s’agit notamment des
conventions ci-après: la convention pour la prévention et la répres-
sion du crime de génocide, la convention sur l'élimination de toutes
les formes de discrimination à l'égard des femmes, la convention sur
l'élimination de toutes formes de discrimination raciale, la Constitu-
tion de l'Organisation mondiale de la Santé, les statuts de l'Unesco,
la convention contre la torture et autres peines ou traitements cruels,
inhumains ou dégradants.

Plaise a la Cour, pour préserver les intéréts légitimes et les res-
sources de la République démocratique du Congo et de sa popu-
lation:

— d’exiger que son intégrité territoriale soit garantie et respectée:

— d'exiger que les troupes rwandaises quittent immédiatement et
sans conditions le territoire congolais conformément à la Charte
et aux résolutions pertinentes du Conseil de sécurité de l’Orga-
nisation des Nations Unies afin de permettre à sa population de
jouir pleinement de ses droits, ainsi que de demander au Conseil
de sécurité de veiller au respect de ses propres résolutions;
233 ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

— de permettre au peuple congolais de jouir de ses ressources natu-
relles conformément au droit international;

— de réaffirmer le droit de la République démocratique du Congo
de se défendre et de défendre son peuple, en légitime défense, en
vertu de l’article 51 de la Charte de l'Organisation des Nations
Unies et du droit international coutumier tant que continuera
l’agression dont elle est victime de la part, notamment, du
Rwanda et dont le coût en vies humaines augmente au jour le
jour;

— d’ordonner l’embargo sur les armes a destination du Rwanda, le
gel de toute assistance militaire et autres aides, ainsi que
VYembargo sur lor, le diamant, le coltan, ainsi que d’autres res-
sources et biens provenant du pillage systématique et de l’exploi-
tation illégale des richesses de la République démocratique du
Congo, dans sa partie occupée:

— la mise en place rapide d’une force d’interposition et d’imposi-
tion de la paix le long des frontières de la République démocra-
tique du Congo avec le Rwanda ainsi qu'avec les autres parties
belligérantes.

Tout en rappelant que le Rwanda est tenu de payer à la Répu-
blique démocratique du Congo, de son propre droit, et comme
parens patriae de ses citoyens, des réparations justes et équitables
pour les dommages subis par les personnes, les biens, l’économie et
l’environnement, la République démocratique du Congo prie la
Cour d'indiquer également, en vertu de l’article 41 de son Statut
et des articles 73 à 75 de son Règlement, toutes autres mesures
exigées par les circonstances, en vue de préserver les droits légitimes
de la République démocratique du Congo et de sa population
ainsi que d'empêcher l’aggravation du différend»:

oe

34. Considérant qu’à l'audience le Rwanda a soutenu que la Cour était
invitée par le Congo «a prendre, sous forme d’une ordonnance en indica-
tion de mesures conservatoires, ce qui équivaudrait à un arrêt définitif sur
le fond», à «ordonner des mesures à l'intention d’Etats qui [n'étaient] pas
parties à [la] procédure, et d’organisations internationales qui ne [pou-
vaient] pas être parties» à celle-ci, et «a usurper l'autorité d’autres insti-
tutions en créant sa propre force de maintien de la paix»; et qu'il a
indiqué que de telles mesures «ne re[levaient] manifestement d'aucune
compétence que la Cour [aurait pu] exercer dans une affaire entre deux
Etats»;

35. Considérant qu’à l’audience le Rwanda, se référant aux critères qui
régissent Vindication de mesures conservatoires, a affirmé ce qui suit:

«C’est … l'étendue de la compétence qui peut découler des dispo-
sitions invoquées par le requérant qui déterminera, parmi les droits

18
234 ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

affirmés par ce dernier, ceux (s’il y en a) qui sont susceptibles de faire
l’objet d’une décision de la Cour et peuvent donc être protégés par
des mesures conservatoires »;

et qu’il a soutenu à cet égard qu’«[alucune des dispositions invoquées ...
ne fourni[ssait] ne fût-ce qu’une base prima facie à la compétence de la
Cour à l'égard du litige [opposant] le Congo et le Rwanda» et qu’en tout
état de cause «les instruments qui auraient pu, en d’autres circonstances,
contribuer à fonder cette compétence [n'étaient] pas en mesure de le faire
à Pégard des droits que le Congo cherchait] . à faire valoir»;

36. Considérant qu’à l’audience le Rwanda, concernant l'invocation
par le Congo des «obligations erga omnes découlant du jus cogens» (voir
paragraphe 22 ci-dessus), s’est référé a la jurisprudence de la Cour et a
fait valoir, d’une part, que la «compétence de la Cour reposait] exclusi-
vement sur le consentement des parties» et, d’autre part, qu’une «alléga-
tion de violation du jus cogens ne se substitu[ait] pas, et ne fpouvait] se
substituer, au consentement de l’Etat défendeur de manière à créer une
compétence là où il n’y en aurait pas eu autrement»; qu’il a également
affirmé que l’article 66 de la convention de Vienne sur le droit des traités
était «sans rapport aucun avec la présente affaire», ne prévoyait pas que
«tout différend concernant la violation d’une règle de jus cogens [devait]
être soumis à la décision de la Cour», et ne conférait compétence a
celle-ci «qu’à l'égard des différends relatifs à la validité d’un traité pré-
senté comme contraire à une norme impérative du droit international
général»; et qu’il a conclu qu'il «n’exist{ait] en l'espèce aucun diffé-
rend de cette nature» et que ni l’article 66 de la convention de Vienne ni
les normes de jus cogens ne [pouvaient] constituer une base de compé-
tence dans la présente affaire;

37. Considérant qu’à l’audience le Rwanda, pour ce qui a trait aux
«dispositions conventionnelles sur lesquelles s’appuie le Congo», a affirmé
que «{c]hacun des textes en question [revétait] un caractère spécialisé»,
que les

«clauses de ces traités qui se rapport[aient] au règlement des diffé-
rends — pour autant qu’elles confféraient] une quelconque compé-
tence — ne concernfaient] que les différends entretenant des liens
directs avec la matière couverte par les traités en question, et uni-
quement dans la limite de ces liens»,

et qu’«[aJucun de ces traités n’a[vait] de rapport avec les principaux élé-
ments de l'affaire que le Congo tent[ait] de soumettre à la Cour»;

38. Considérant qu’à l’audience le Rwanda, concernant la convention
contre la torture, a indiqué que ladite convention ne pouvait d'aucune
manière fonder la compétence de la Cour, étant donné que le Rwanda
n’était pas partie à cet instrument;

39. Considérant qu'à l’audience le Rwanda, s'agissant de la conven-
tion sur le génocide, a allégué que la réserve qu'il avait formulée à l'égard

19
235 ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

de l’article IX de ladite convention était «identique» à celle de l'Espagne
et «identique dans ses effets» à celle des Etats-Unis; qu'il s’est référé à
l'examen que la Cour avait fait des réserves de ces deux Etats dans les
ordonnances rendues le 2 juin 1999 dans les affaires relatives à la Licéité
de l'emploi de la force ( Yougoslavie c. Espagne) et Licéité de l'emploi de
la force ( Yougoslavie c. Etats-Unis d'Amérique) ; qu’il a rappelé que la
Cour avait estimé dans ces affaires que l’article IX de la convention sur le
génocide «ne constituait] manifestement pas une base de compétence …
même prima facie» ;

40. Considérant qu’à l'audience, en réponse à l'argumentation du
Congo, le Rwanda a soutenu que, si la convention sur le génocide énon-
çait bien des normes impératives de droit international, seules «les dispo-
sitions de fond interdisant le génocide favaient] le statut de normes impé-
ratives, et non la clause juridictionnelle de l’article IX»; qu’il a exposé
que, si l'interdiction du génocide constituait de même une norme créant
des obligations erga omnes, «cela ne modifi[ait] en rien la position de la
Cour à l’égard de sa compétence»; qu’il a souligné que, contrairement à
ce que le Congo avait pu laisser entendre à l’audience, celui-ci «n’a[vait]
jamais émis la moindre observation à l'égard de la réserve du Rwanda»;
qu'il a ajouté que l'avis consultatif de la Cour relatif aux Réserves à la
convention sur le génocide ne permettait en aucune façon de conclure que
le Rwanda n'aurait pu se prévaloir en l’espèce de sa réserve; et qu'il a
rejeté Pargument du Congo selon lequel le Rwanda, en demandant au
Conseil de sécurité l'institution du Tribunal pénal international pour le
Rwanda, aurait «renoncé à sa réserve à la convention sur le génocide, ou
se [serait trouvé] empêché, par une forme d’estoppel, de l’invoquer», en
expliquant ce qui suit:

«La juridiction pénale d’un tribunal institué par le Conseil de
sécurité et tirant son autorité de l'exercice de l’un des pouvoirs
conférés à ce dernier par le chapitre VII de la Charte en vue de juger
des personnes pour crimes de génocide n’a strictement rien à faire
avec le pouvoir qu’a la Cour d’exercer sa compétence dans des dif-
férends interétatiques, compétence qui ne peut être tirée que de l’ar-
ticle IX, lequel, ainsi que la Cour la elle-même indiqué, peut faire
l’objet de réserves »;

41. Considérant qu’à l’audience le Rwanda, concernant la convention
sur la discrimination raciale, a indiqué qu’il avait adhéré à ladite conven-
tion en 1975 en l’assortissant d’une «réserve excluant l'intégralité de
Particle 22»; qu'il a relevé qu'à l’audience le Congo avait «peut-être
objecté ... à cette réserve du Rwanda, [mais qu’lil ne l’a[vait] certainement
pas fait en 1975»; et qu'il a affirmé que la convention sur la discrimina-
tion raciale ne pouvait fonder la compétence de la Cour;

42. Considérant qu’à l’audience le Rwanda, au sujet de la convention
Unesco, a relevé que le paragraphe 2 de l’article XIV invoqué par le
Congo ne visait «que les différends relatifs à l'interprétation, et non a

20
236 ACTIVITÉS ARMEES (ORDONNANCE 10 VII 02)

l'application» de ladite convention; qu’il a souligné que le Congo n’avait
«nullement abordé devant la Cour ... la question d’un quelconque diffé-
rend relatif à l'interprétation de la convention»; qu’il a précisé que l’ar-
ticle XIV ne prévoyait le renvoi d’un différend devant la Cour que «selon
ce que décideralit] la Conférence conformément à son règlement inté-
rieur»; qu'il a soutenu que les procédures énoncées dans ce règlement
«n’[avaient] nullement été suivies en l'espèce»: et qu’il a conclu ainsi: «le
paragraphe 2 de l’article XIV de l'acte constitutif ne prévoit aucune autre
base de compétence pour la Cour et ne saurait, par conséquent, consti-
tuer en l'espèce une base de compétence pour la Cour, même prima facie»;

43. Considérant qu’à l'audience le Rwanda, pour ce qui a trait à la
convention sur la discrimination à l'égard des femmes, a souligné que le
paragraphe | de l’article 29 de ladite convention énonçait très clairement
un certain nombre de conditions préalables auxquelles il devait être satis-
fait pour que la compétence de la Cour fût «effective, même prima facie»;
qu’il a indiqué à cet égard qu’«un différend concernant l'interprétation
ou l'application de [a convention» devait exister, qu’il devait «s'être
révélé impossible de régler ce différend par voie de négociation», qu’il
devait «y avoir eu une demande d’arbitrage» et qu’il devait «s'être révélé
impossible d'organiser un arbitrage dans un délai de six mois»; qu'il a
précisé que le paragraphe | de l’article 29 ne faisait pas de la Cour «l’ins-
tance première dans la résolution des différends qu'il envisage[ait]», mais
attribuait à la Cour le «rôle ... de garant dans l'éventualité où les dispo-
sitions relatives à la négociation et à l'arbitrage n'auraient pas permis de
parvenir à une solution, c’est-à-dire où les parties au différend n’auraient
pas été à même de résoudre leurs divergences par la voie d’une négocia-
tion et ne se seraient pas accordées sur l’organisation d’un arbitrage»:

44. Considérant qu’à l'audience le Rwanda a soutenu qu'aucune des
conditions préalables à la saisine de la Cour, au titre du paragraphe 1 de
l’article 29 de la convention sur la discrimination à l’égard des femmes,
n’avait été «respectée en l’espèce»; qu'il a fait valoir à cet effet que le
Congo n'avait soulevé «aucune réclamation antérieurement au dépôt de
sa requête» ou n'avait suggéré «l'existence d’un différend concernant
l'interprétation d’une quelconque disposition de cette convention», qu'il
n’y avait eu «aucune tentative de régler ce différend par voie de négocia-
tion» et que le Congo n'avait pas davantage «proposé ou tenté de négo-
cier l’organisation d’un arbitrage»; et considérant qu’en réponse à l’argu-
ment du Congo selon lequel labsence de relations diplomatiques et
consulaires normales aurait rendu vaine toute proposition de négociation
ou d'arbitrage, le Rwanda a indiqué que, s’il était exact que les relations
diplomatiques avaient été «suspendues », des «rencontres entre représen-
tants des deux pays n’en [avaient] pas moins eu lieu de manière régulière
et fréquente à tous les niveaux — officiel, ministériel, voire à celui des
chefs d'Etat — dans le cadre du processus de paix de Lusaka»; qu'il a
allégué que, lors de telles réunions, le Congo n'avait pas évoqué avec les
représentants rwandais un «éventuel différend quant à l'interprétation ou
à l'application de la convention»; qu’il a soutenu que le Congo n'avait
2]
237 ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

pas davantage proposé d’arbitrage au titre de cette convention; et qu’il a
souligné sur ce dernier point que la présente instance se distinguait donc
de ce qui était advenu en l’affaire relative à des Questions d'interprétation
et d'application de la convention de Montréal de 1971 résultant de l'inci-
dent aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d'Amé-
rique), dans laquelle la Libye avait écrit au Gouvernement des Etats-
Unis pour lui proposer un arbitrage au titre d’une disposition voisine de
celle de la convention sur la discrimination à l'égard des femmes, et où la
Cour, en l'absence de réponse des Etats-Unis, avait «rejeté l'argument [de
ceux-ci] selon lequel les conditions de saisine de la Cour n’auraient pas
été remplies»;

45. Considérant qu’à l’audience le Rwanda, concernant la convention
de Montréal, a souligné que le paragraphe 1 de l’article 14 de ladite
convention énonçait les «mêmes conditions préalables à Pexistence d’une
compétence de la Cour que celles qui figurfaient] dans la convention [sur
la discrimination à l'égard des femmes]» et que le Congo n'avait fait
«aucune tentative pour satisfaire à ces conditions ... bien qu'il ait eu lar-
gement l’occasion de le faire»: et considérant que le Rwanda a fait valoir
que le Congo avait déjà invoqué la convention de Montréal, au motif
qu’«un aéronef civil avait été abattu en octobre 1998», dans l’instance
qu'il avait introduite en 1999 contre le Rwanda, que dans ladite instance
le Congo n'avait pas répondu aux arguments présentés par le Rwanda
dans son mémoire et que le Congo, après avoir obtenu une prorogation
du délai pour le dépôt de son contre-mémoire, avait «laissé passer
neuf mois» avant de se désister en janvier 2000; qu’il a conclu que le fait
pour le Congo de présenter 4 nouveau la méme demande devant la Cour
constitue un «exemple caractérisé d’abus de procédure»:

46. Considérant qu’à l’audience le Rwanda, s’agissant de la Constitu-
tion de l'OMS, s'est référé à l’article 75 de ladite Constitution invoqué
par le Congo pour fonder la compétence de la Cour; qu'il a allégué qu'il
n'existait pas de différend entre les deux Etats «concernant l’interpréta-
tion ou l’application» de la Constitution de POMS et que le Congo
n'avait pas précisé quelles dispositions de cet acte constitutif étaient selon
lui en cause; et qu'il a ajouté que le Congo n’avait aucunement cherché à
satisfaire préalablement à «la condition de procédure requise [par lar-
ticle 75] pour saisir la Cour», à savoir «d’abord tenter de résoudre le
différend par voie de négociation ou par l’intermédiaire de l’Assemblée
mondiale de la Santé»:

47. Considérant qu’à audience, pour ce qui a trait à la convention des
Nations Unies de 1947 sur les privilèges et immunités des institutions spé-
cialisées, le Rwanda, après avoir indiqué que cette convention avait été
«mentionnée [Ile matin [même] ... pour la première fois» et, se référant à
la jurisprudence de la Cour, a soutenu qu'il était «trop tard pour qu’un
Etat puisse faire valoir une base de compétence totalement nouvelle en
vue de saisir la Cour d’une demande en indication de mesures conserva-
toires»; qu'il a allégué que le Congo n’avait «jamais mentionné l’exis-
tence d’un quelconque différend l’opposant au Rwanda au sujet de [cette]

22
238 ACTIVITÉS ARMEES (ORDONNANCE 10 VII 02)

convention»; qu'il a précisé ce qui suit: «1 pourrait y avoir ... un diffé-
rend entre les Nations Unies et le RCD-Goma, cette faction rebelle
congolaise, en raison des traitements infligés au personnel de la MONUC.
Mais ce différend ne concernerait aucune des deux Parties présentes
devant [la Cour]»; et qu’il a conclu sur ce point que la convention en
question «n’offr[ait] aucune base pour établir la compétence de la Cour»;

48. Considérant qu’à l’audience le Rwanda, se référant à la jurispru-
dence de la Cour, a en outre soutenu que la Cour ne pouvait indiquer des
mesures conservatoires «qu’en vue de préserver les droits susceptibles de
constituer l’objet d’une décision de sa part sur le fond» et qu’elle ne pou-
vait «ordonner des mesures autres que celles qui [étaient] nécessaires
pour protéger les droits susceptibles de constituer l’objet d’un arrêt rendu
en application du ou des traités dont elle consid[érait] qu’ils lui permet-
t[aient] de se déclarer compétente prima facie»; qu'il a fait valoir, concer-
nant la convention de Montréal, la convention sur la discrimination à
l'égard des femmes et la Constitution de l'OMS, que, même si les condi-
tions requises par ces conventions pour qu’une telle compétence puisse
être établie avaient été remplies, les mesures conservatoires demandées
par le Congo n’auraient en tout état de cause pas pu être indiquées car
elles {allaient] bien au-delà de l’objet desdites conventions; qu’il a précisé,
dans le cas de la convention de Montréal, que celle-ci visait «à réprimer
les atteintes à la sécurité de l’aviation civile», que le seul lien allégué rési-
dait dans un incident survenu quatre ans auparavant et que les droits
reconnus au Congo par la convention n’avaient «aucun rapport avec les
remèdes demandés par cet Etat»; qu’il a ajouté, s’agissant de la conven-
tion sur la discrimination à l’égard des femmes, que les

«droits qui, selon le Congo, seraient au cœur de l’affaire — respect
de la souveraineté, intégrité territoriale, indépendance, droits inalié-
nables sur les ressources naturelles — [n'étaient pas] des droits sus-
ceptibles de constituer l’objet d’une décision rendue dans l’exercice
d’une compétence établie en vertu de l’article 29 de la convention»;

et qu'il a affirmé, dans le cas de la Constitution de l'OMS, que l'absence
de tout lien entre ladite Constitution et la présente affaire était «fla-
grante», en se référant à cet effet à l’avis consultatif rendu sur la question
de la Licéité de l'utilisation des armes nucléaires par un Etat dans un
conflit armé, dans lequel «la Cour avait établi une distinction catégorique
entre les conséquences de la guerre sur la santé et la licéité du recours à la
guerre»;

49. Considérant qu’à l’audience le Rwanda a conclu qu'aucune des
bases de compétence avancées par le Congo «n'offrfait] une quelconque
perspective de voir la Cour exercer sa compétence sur le fond» et qu’«il
y aurait donc là suffisamment de raisons de voir la Cour rayer dès à pré-
sent l’affaire de son rôle»; et considérant que le Rwanda a ajouté en par-
ticulier que le Congo avait déjà eu la possibilité «de voir trancher la
question de la compétence» dans le cadre de la première instance qu’il

23
239 ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

avait introduite, mais avait préféré se désister; qu'il a précisé que la nou-
velle requête du Congo «ne constitufait] qu’une réplique de la précé-
dente»; et qu'il a affirmé qu'il y avait là «abus de procédure et que la
Cour devait ... rayer l'affaire de son rôle»:

50. Considérant qu’à l’audience le Rwanda a présenté les conclusions
suivantes: «nous demandons, d’une part, que la requête en indication de
mesures conservatoires soit rejetée et, d’autre part, que cette affaire soit
immédiatement rayée du rôle de la Cour»;

$1. Considérant que, dans sa réplique orale, le Congo a indiqué que,
«contrairement aux allégations du Rwanda, laccord de siège entre le
Gouvernement [congolais] et la MONUC afvaït] été mvoqué, non pas
pour soutenir l'argumentation sur la compétence de la Cour», mais pour
souligner que «les agents [de la MONUC] bénéfici[aient] des privilèges et
immunités diplomatiques»: qu’il a soutenu, en réponse a l’argument du
Rwanda selon lequel le Congo n’aurait «jamais eu recours aux procédés
internes de l'arbitrage», qu'il «a[vait] tenté à plusieurs reprises d’amener
le Rwanda à l'arbitrage» et que ces

«opportunités d’en arriver à la procédure d’arbitrage ou toute autre
procédure prévue par les conventions sous examen [avaient] été
nombreuses:

— en juillet 2001 à Lusaka, en marge de la 37° conférence des chefs
d'Etat de l'Organisation de l’unité africaine et en présence du
Secrétaire général de l'ONU lui-même, le président de la Répu-
blique rwandaise a rejeté toute proposition de règlement de cer-
tains conflits spécifiques dans le cadre de l'arbitrage:

— en septembre 2001, à Durban, en République sud-africaine, et en
marge de la conférence mondiale sur le racisme, le président
Joseph Kabila de la République démocratique du Congo a fait la
même proposition de règlement dans le cadre d’un arbitrage à
son homologue rwandais qui a décliné l'offre;

— en janvier 2002, au sommet de Blantyr au Malawi, en présence
du président de la République Bakili Muluzi, le président congo-
lais a réitéré sa démarche auprès de son homologue rwandais qui
s’y est refusé:

— en mars 2002, enfin, et en marge de la réunion du comité poli-
tique mixte de l’accord de Lusaka et de la mission du Conseil
de sécurité, le président de la République rwandaise a claqué la
porte dès lors que les propositions d’un règlement avec arbitrage
lui étaient faites» ;

52. Considérant qu’au terme de sa réplique orale le Congo a présenté
la demande suivante:

«A la lumière des faits et arguments exposés au cours de cette pro-
cédure orale, le Gouvernement de la République démocratique du
Congo prie la Cour de dire et juger pour que le peuple congolais
puisse jouir de ses ressources naturelles conformément au droit inter-

24
240

ACTIVITÉS ARMEES (ORDONNANCE 10 VII 02)

national: de réaffirmer les droits de la République démocratique du
Congo de se défendre et de défendre son peuple en légitime défense
en vertu de l’article 51 de la Charte de l'ONU et du droit internatio-
nal coutumier tant que continuera l'agression dont elle est victime de
la part notamment du Rwanda et dont le coût en vies humaines aug-
mente au jour le jour; d’ordonner l’embargo sur les [armes] à desti-
nation du Rwanda, le gel de toute assistance militaire et autres aides,
embargo sur l'or, le diamant, le coltan ainsi que d’autres ressources
et biens provenant du pillage systématique et de l'exploitation illégale
des richesses de la République démocratique du Congo dans sa partie
occupée (car le Rwanda aujourd’hui est devenu exportateur de dia-
mant et de coltan alors qu'il n’en a pas sous son sol); la mise en place
rapide d’une force d’interposition et d'imposition de la paix le long
des frontières de la République démocratique du Congo avec le
Rwanda, ainsi qu'avec les autres parties belligérantes. Nous insistons
surtout beaucoup pour que le Rwanda puisse libérer Kisangani afin
que sa démilitarisation soit effective et que les forces de la MONUC
puissent occuper cette ville. Ainsi la population vivra en paix, tout en
rappelant que le Rwanda est tenu de payer à la République démo-
cratique du Congo, de son propre droit, et comme parens patriae de
ses citoyens, des réparations justes et équitables pour les dommages
subis pour les personnes, les biens, l’économie et l’environnement.

La République démocratique du Congo prie la Cour d'indiquer
également en vertu de l’article 41 de son Statut et les articles 73 à 75
de son Règlement toutes autres mesures exigées par les circonstances
en vue de prévenir les voies légitimes de la République démocratique
du Congo et de sa population ainsi que d'empêcher l’aggravation du
différend » ;

53. Considérant que, dans sa réplique orale, le Rwanda a prié la Cour
de prendre acte de ce que le Congo n’invoquait pas la convention des
Nations Unies sur les privilèges et immunités et l’accord de siège entre les
Nations Unies et le Congo pour fonder la compétence de la Cour; et
qu'au terme de sa réplique il a demandé à la Cour:

«premièrement, d’écarter la demande en indication de mesures
conservatoires présentée par le Congo; et, deuxiémement, compte
tenu du fait que la présente instance constitue en réalité un abus de
la procédure de la Cour, d’user de sa discrétion pour rayer cette
affaire de son rôle»;

x * x

54. Considérant que la Cour est profondément préoccupée par le
drame humain, les pertes en vies humaines et les terribles souffrances que
l’on déplore dans l’est de la République démocratique du Congo à la
suite des combats qui s'y poursuivent;

25
24) ACTIVITES ARMEES (ORDONNANCE 10 VII 02)

55. Considérant que la Cour garde présents à l’esprit les buts et prin-
cipes de la Charte des Nations Unies, ainsi que les responsabilités qui lui
incombent, en vertu de ladite Charte et du Statut de la Cour, dans le
maintien de la paix et de la sécurité;

56. Considérant que la Cour estime nécessaire de souligner que toutes
les parties a des instances devant elle doivent agir conformément a leurs
obligations en vertu de la Charte des Nations Unies et des autres règles
du droit international, y compris du droit humanitaire; qu’en l’espèce la
Cour ne saurait trop insister sur l'obligation qu’ont le Congo et le
Rwanda de respecter les dispositions des conventions de Genéve du
12 août 1949 et du premier protocole additionnel à ces conventions, en
date du 8 juin 1977, relatif à la protection des victimes des conflits armés
internationaux, instruments auxquels ils sont tous deux parties;

x Ox

57. Considérant qu’en vertu de son Statut la Cour n’a pas automati-
quement compétence pour connaitre des différends juridiques entre les
Etats parties audit Statut ou entre les autres Etats qui ont été admis a
ester devant elle; que la Cour a déclaré à maintes reprises que l’un des
principes fondamentaux de son Statut est qu’elle ne peut trancher un dif-
férend entre des Etats sans que ceux-ci aient consenti a sa juridiction; et
que la Cour n’a donc compétence à l'égard des Etats parties à un diffé-
rend que si ces derniers ont non seulement accès à la Cour, mais ont en
outre accepté sa compétence, soit d’une manière générale, soit pour le dif-
férend particulier dont il s’agit (Licéité de l'emploi de la force ( Yougo-
slavie c. Belgique), demande en indication de mesures conservatoires,
CLJ. Recueil 1999 (1), p. 132, par. 20);

58. Considérant que, en présence d’une demande en indication de
mesures conservatoires, point n’est besoin pour la Cour, avant de décider
d'indiquer ou non de telles mesures, de s’assurer de manière définitive
qu'elle a compétence quant au fond de l'affaire, mais qu’elle ne peut indi-
quer ces mesures que si les dispositions invoquées par le demandeur
semblent prima facie constituer une base sur laquelle la compétence de
la Cour pourrait être fondée; que la Cour, de surcroît, lorsqu'elle a éta-
bli qu'il existe une telle base de compétence, ne saurait toutefois indiquer
des mesures tendant à protéger des droits contestés autres que ceux qui
pourraient en définitive constituer la base d’un arrêt rendu dans l’exer-
cice de cette compétence (Application de la convention pour la prévention
et la répression du crime de génocide, mesures conservatoires, ordon-
nance du 8 avril 1993, CL J. Recueil 1993, p. 19, par. 35);

Ok

59. Considérant que, conformément au paragraphe 2 de l’article 36 du
Statut, le Congo (alors Zaïre) a, par déclaration en date du 8 février 1989,
reconnu la juridiction obligatoire de la Cour à l’égard de tout Etat accep-

26
242 ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

tant la même obligation; qu’en revanche le Rwanda n’a pas fait une telle
déclaration; qu’en conséquence la Cour n’examinera sa compétence
prima facie que sur la base des traités et conventions invoqués par le
demandeur en vertu du paragraphe 1 de l’article 36 du Statut qui dispose:
«La compétence de la Cour s'étend à toutes les affaires que les parties lui
soumettront, ainsi qu’à tous les cas spécialement prévus dans la Charte
des Nations Unies ou dans les traités et conventions en vigueur»:

%

60. Considérant que le Congo invoque la violation par le Rwanda de
la convention contre la torture dont l’article premier se ht comme suit:

«Aux fins de la présente convention, le terme «torture» désigne
tout acte par lequel une douleur ou des souffrances aiguës, physiques
ou mentales, sont intentionnellement infligées à une personne aux
fins notamment d’obtenir d’elle ou d'une tierce personne des rensei-
gnements ou des aveux, de la punir d’un acte qu’elle ou une tierce
personne a commis ou est soupçonnée d’avoir commis, de l’intimider
ou de faire pression sur elle ou d’intimider ou de faire pression sur
une tierce personne, ou pour tout autre motif fondé sur une forme de
discrimination quelle qu’elle soit, lorsqu’une telle douleur ou de
telles souffrances sont infligées par un agent de la fonction publique
ou toute autre personne agissant à titre officiel ou à son instigation
ou avec son consentement exprès ou tacite...»;

et qu'il entend fonder la compétence de la Cour sur les dispositions du
paragraphe 1 de l’article 30 de la convention selon lequel:

«Tout différend entre deux ou plus des Etats parties concernant
l'interprétation ou l'application de la présente convention qui ne
peut être réglé par voie de négociation est soumis à l’arbitrage à la
demande de l’un d’entre eux. Si dans les six mois qui suivent la date
de la demande d'arbitrage, les parties ne parviennent pas à se mettre
d’accord sur l’organisation de l’arbitrage, l’une quelconque d’entre
elles peut soumettre le différend à la Cour internationale de Justice
en déposant une requête conformément au Statut de la Cour»;

considérant que le Congo est partie à ladite convention depuis le 18 mars
1996;

61. Considérant que le Rwanda a indiqué qu'il n’était pas partie et
n'avait jamais été partie à la convention de 1984 contre la torture; et
considérant que la Cour constate qu'il en est bien ainsi;

*

62. Considérant que le Congo, après avoir fait référence à la conven-
tion des Nations Unies de 1947 sur les privilèges et immunités des insti-

27
243 ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

tutions spécialisées, a invoqué «l'accord de siège entre le Gouvernement
de la République démocratique du Congo et la MONUC » du 4 mai 2000;
que, dans le dernier état de son argumentation en la présente phase de
l'affaire, il n'apparaît pas prétendre fonder la compétence de la Cour sur
le premier de ces instruments; et que, s'agissant du second, le Congo a
déclaré dans sa réplique orale que:

«accord de siège ... a été invoqué, non pas pour soutenir l’argu-
mentation sur la compétence de la Cour, mais plutét pour dire que
les forces armées rwandaises ne sont pas autorisées à s’attaquer aux
agents de la MONUC ..., lesquels agents bénéficient des privilèges et
immunités diplomatiques» ;

considérant qu'il n’y a dès lors pas lieu pour la Cour de prendre ces ins-
truments en considération dans le présent contexte;

x

63. Considérant que le Congo entend fonder la compétence de la Cour
sur les clauses compromissoires contenues dans les instruments suivants
auxquels tant lui-même que le Rwanda sont parties: la convention sur la
discrimination raciale, la convention sur le génocide, la convention de
Vienne sur le droit des traités, la convention sur la discrimination à
l'égard des femmes, la Constitution de l'OMS, la convention Unesco et la
convention de Montréal; et considérant que la Cour doit maintenant pro-
céder à examen de chacune des conventions susmentionnées afin d’éta-
blir si les clauses attributives de juridiction invoquées sont susceptibles de
fournir une base de compétence prima facie sur le fond qui permettrait, si
les circonstances l’exigeaient, d’indiquer des mesures conservatoires ;

ok

64. Considérant que le Congo entend en premier lieu fonder la com-
pétence de la Cour sur l’article 22 de la convention sur la discrimination
raciale, aux termes duquel:

«Tout différend entre deux ou plusieurs Etats parties touchant
l'interprétation ou l’application de la présente convention, qui n’aura
pas été réglé par voie de négociation ou au moyen des procédures
expressément prévues par ladite convention, sera porté, à la requête
de toute partie au différend, devant la Cour internationale de Justice
pour qu’elle statue a son sujet, à moins que les parties au différend
ne conviennent d’un autre mode de règlement»;

et que le Congo soutient que le Rwanda a commis de nombreux actes de
discrimination raciale au sens de l’article premier de cette convention, qui
prévoit notamment que:

«l'expression «discrimination raciale» vise «toute distinction, exclu-
sion, restriction ou préférence fondée sur la race, la couleur, l’ascen-

28
244 ACTIVITÉS ARMEES (ORDONNANCE 10 VII 02)

dance ou l’origine nationale ou ethnique, qui a pour but ou pour
effet de détruire ou de compromettre la reconnaissance, la jouissance
ou l’exercice, dans des conditions d'égalité, des droits de l’homme et
des libertés fondamentales dans les domaines politique, économique,
social et culturel ou dans tout autre domaine de la vie publique»:

65. Considérant que tant le Congo que le Rwanda sont parties à la
convention sur la discrimination raciale; que le Congo a adhéré à ladite
convention le 21 avril 1976 et le Rwanda le 16 avril 1975; mais que l’ins-
trument d’adhésion du Rwanda à la convention, déposé auprès du Secré-
taire général des Nations Unies, comporte une réserve qui se lit comme
suit: «La République rwandaise ne se considère pas comme liée par
l’article 22 de ladite convention»;

66. Considérant que, dans la présente instance, le Congo a contesté la
validité de cette réserve (voir paragraphe 25 ci-dessus):

67. Considérant que la convention sur la discrimination raciale inter-
dit les réserves incompatibles avec son objet et son but; qu’aux termes du
paragraphe 2 de l’article 20 de la convention «{u]ne réserve sera considé-
rée comme rentrant dans [cette catégorie] si les deux tiers au moins des
Etats parties à la convention élèvent des objections»; que tel n’a pas été
le cas s’agissant de la réserve formulée par le Rwanda en ce qui concerne
la compétence de la Cour; que cette réserve n'apparaît pas incompatible
avec l’objet et le but de la convention; que le Congo n’a pas présenté
d’objection à ladite réserve lorsqu'il a accédé à la convention; et que la
réserve du Rwanda est prima facie applicable;

*

68. Considérant que le Congo prétend également fonder la compé-
tence de la Cour sur l’article IX de la convention sur le génocide, ainsi
libellé:

«Les différends entre les parties contractantes relatifs à l’interpré-
tation, l’application ou l'exécution de la présente convention, y com-
pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
ou de l’un quelconque des autres actes énumérés à l’article HI, seront
soumis à la Cour internationale de Justice, à la requête d’une partie
au différend » ;

et que le Congo soutient que le Rwanda a violé les articles If et III de la
convention sur le génocide; considérant que l’article IT interdit l’accom-
plissement :

«de Pun quelconque des actes ci-après commis dans l'intention de
détruire, en tout ou partie, un groupe national, ethnique, racial ou
religieux comme tel:

a) meurtre de membres du groupe;
b) atteinte grave à l'intégrité physique ou mentale de membres du
groupe;

29
245 ACTIVITÉS ARMEES (ORDONNANCE 10 VII 02)

c) soumission intentionnelle du groupe à des conditions d’existence
devant entraîner sa destruction physique totale ou partielle:

d) mesures visant à entraver les naissances au sein du groupe:

e) transfert forcé d'enfants du groupe à un autre groupe»;

et que l’article III dispose que:

«Seront punis les actes suivants:

a) le génocide;

b) l'entente en vue de commettre le génocide;

c) lincitation directe et publique à commettre le génocide;
d) la tentative de génocide;

e) la complicité dans le génocide»;

69. Considérant que tant le Congo que le Rwanda sont parties à la
convention sur le génocide; que le Congo a adhéré à ladite convention le
31 mai 1962 et le Rwanda le 16 avril 1975; mais que l'instrument d’adhé-
sion du Rwanda à la convention, déposé auprès du Secrétaire général des
Nations Unies, comporte une réserve formulée comme suit: «La Répu-
blique rwandaise ne se considère pas comme liée par l’article IX de ladite
convention» ;

70. Considérant que, dans la présente instance, le Congo a contesté la
validité de cette réserve (voir paragraphe 22 ci-dessus);

71. Considérant que «les principes qui sont à la base de la convention
{sur le génocide] sont des principes reconnus par les nations civilisées
comme obligeant les Etats même en dehors de tout lien conventionnel» et
que la conception ainsi retenue a pour conséquence «le caractère univer-
sel à la fois de la condamnation du génocide et de la coopération néces-
saire «pour libérer l'humanité d’un fléau aussi odieux» (préambule de la
convention)» (Réserves à la convention pour la prévention et la répression
du crime de génocide, avis consultatif, C.LJ. Recueil 1951, p. 23): qu'il en
résulte «que les droits et obligations consacrés par la convention sont des
droits et obligations erga omnes» (Application de la convention pour la
prévention et la répression du crime de génocide, exceptions préliminaires,
arrêt, C.LJ. Recueil 1996 (IT), p. 616, par. 31); considérant toutefois
que, comme la Cour a déjà eu l’occasion de le souligner, «l’opposabilité
erga omnes d’une norme et la règle du consentement à la juridiction sont
deux choses différentes» (Timor oriental (Portugal c. Australie),
C.LJ. Recueil 1995, p. 102, par. 29); que le seul fait que des droits et
obligations erga omnes seraient en cause dans un différend ne saurait en
effet donner compétence à la Cour pour connaître de ce différend; que,
comme la Cour l’a rappelé ci-dessus (paragraphe 57), elle n’a de juridic-
tion à l’égard des Etats que dans la mesure où ceux-ci y ont consenti; et
que, lorsque la compétence de la Cour est prévue dans une clause com-
promissoire contenue dans un traité, cette compétence n'existe qu’à
l'égard des parties au traité qui sont liées par ladite clause, dans les
limites stipulées par celle-ci;

72, Considérant que la convention sur le génocide n’interdit pas les

30
246 ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

réserves: que le Congo n’a pas présenté d’objection à la réserve du
Rwanda lorsque celle-ci a été formulée; que ladite réserve ne porte pas
sur le fond du droit, mais sur la seule compétence de la Cour; qu’elle
n'apparaît dès lors pas contraire à l’objet et au but de la convention;
considérant qu'il importe peu que des solutions différentes aient été
adoptées pour des tribunaux d’une nature différente; que peu importe en
particulier le fait que le Tribunal pénal international pour les crimes com-
mis au Rwanda ait été institué à la demande du Rwanda par une décision
du Conseil de sécurité ayant un caractère obligatoire ou que le statut de
la Cour pénale internationale signé à Rome le 17 juillet 1998 prohibe en
son article 120 toute réserve audit statut:

+

73. Considérant que le Congo entend en outre fonder directement la
compétence de la Cour sur le premier alinéa de l’article 66 de la conven-
tion de Vienne de 1969 sur le droit des traités, selon lequel «{tJoute partie
à un différend concernant l'application ou l'interprétation des articles 53
ou 64», relatifs aux conflits entre traités et normes impératives du droit
international, «peut, par une requête, le soumettre à la décision de la
Cour internationale de Justice, à moins que les parties ne décident d’un
commun accord de soumettre le différend à l'arbitrage» (voir para-
graphe 3 ci-dessus):

74. Considérant que l’article 66 de la convention de Vienne sur le droit
des traités doit être lu en conjonction avec l’article 65 intitulé «Procédure
à suivre concernant la nullité d’un traité, son extinction, le retrait d’une
partie ou la suspension de l’application d’un traité»;

75. Considérant qu’en l’état le Congo ne soutient pas qu’un différend,
qui n’aurait pu être réglé en suivant la procédure prévue à l’article 65 de
la convention de Vienne, l’opposerait au Rwanda au sujet d’un confit
entre un traité et une norme imperative de droit international; que l’ar-
ticle 66 précité n’a pas pour objet de permettre que les procédures de
règlement judiciaire, d’arbitrage et de conciliation de la convention de
Vienne sur le droit des traités soient substituées aux mécanismes de règle-
ment des différends relatifs à l'interprétation ou à l'application de traités
déterminés, notamment lorsque la violation de ces traités est alléguée;

oe

76. Considérant que le Congo prétend par ailleurs fonder la compé-
tence de la Cour sur l’article 29 de la convention sur la discrimination a
l'égard des femmes, qui dispose:

«Tout différend entre deux ou plusieurs Etats parties concernant
l'interprétation ou l’application de la présente convention qui n’est
pas réglé par voie de négociation est soumis à l’arbitrage, à la
demande de l’un d'entre eux. Si, dans les six mois qui suivent la date

31
247 ACTIVITÉS ARMÉES (ORDONNANCE 10 VIT 02)

de la demande d’arbitrage, les parties ne parviennent pas à se mettre
d'accord sur l’organisation de l’arbitrage, l’une quelconque d’entre
elles peut soumettre le différend à la Cour internationale de Justice,
en déposant une requête conformément au Statut de la Cour»;

et que le Congo soutient (voir paragraphe 23 ci-dessus) que le Rwanda a
violé ses obligations au titre de l’article premier, qui se lit comme suit:

«Aux fins de la présente convention, l'expression «discrimination
à l'égard des femmes» vise toute distinction, exclusion ou restriction
fondée sur le sexe qui a pour effet ou pour but de compromettre ou
de détruire la reconnaissance, la jouissance ou l'exercice par les
femmes, quel que soit leur état matrimonial, sur la base de l'égalité
de l’homme et de la femme, des droits de l'homme et des libertés
fondamentales dans les domaines politique, économique, social,
culturel et civil ou dans tout autre domaine»;

77. Considérant que tant le Congo que le Rwanda sont parties a la
convention sur la discrimination à l'égard des femmes; que le Rwanda a
ratifié cette convention le 2 mars 1981; et que le Congo a fait de méme
le 17 octobre 1986;

78. Considérant qu'il incombe à la Cour d'examiner si les conditions
préalables à la saisine de la Cour internationale de Justice, prévues par
l’article 29 de la convention en question, ont été respectées:

79. Considérant qu’à ce stade de la procédure le Congo n'apporte pas
la preuve que ses tentatives en vue d'entamer des négociations ou d’enga-
ger une procédure d’arbitrage avec le Rwanda (voir paragraphe 51 ci-des-
sus) visaient l'application de l’article 29 de la convention sur la discrimi-
nation à l’égard des femmes; considérant que le Congo n’a pas précisé
davantage quels seraient les droits protégés par cette convention qui
auraient été méconnus par le Rwanda et qui devraient faire l’objet de
mesures conservatoires; que dès lors les conditions préalables à la saisine
de la Cour fixées par Particle 29 de la convention ne semblent pas rem-
plies prima facie;

*

80. Considérant que le Congo entend de surcroit fonder la competence
de la Cour sur l’article 75 de la Constitution de l'OMS ainsi conçu:

«Toute question ou différend concernant l'interprétation ou
l'application de cette Constitution, qui n’aura pas été réglé par voie
de négociation ou par l’Assemblée de la Santé, sera déféré par les
parties à la Cour internationale de Justice conformément au Statut
de ladite Cour, a moins que les parties intéressées ne conviennent
d’un autre mode de règlement»;

et que le Congo allègue que le Rwanda a contrevenu aux droits garantis
à sa population par l’article premier de ladite Constitution (voir para-
graphe 27 ci-dessus);

32
248 ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

81. Considérant que le Congo est partie à la Constitution de l'OMS
depuis le 24 février 1961 et le Rwanda depuis le 7 novembre 1962, et
qu'ils sont ainsi l’un et l’autre membres de cette Organisation;

82. Considérant qu’à ce stade de la procédure le Congo n’apporte pas
davantage la preuve que les conditions préalables à la saisine de la Cour,
fixées par l’article 75 de la Constitution de l'OMS, aient été remplies:
qu’au surplus un premier examen de ladite Constitution fait apparaître
que son article 2, invoqué par le Congo, met des obligations à la charge
non des Etats membres mais de l'Organisation:

*

83. Considérant que le Congo prétend encore fonder la compétence de
la Cour sur le paragraphe 2 de l’article XIV de la convention Unesco aux
termes duquel:

«Toutes questions et tous différends relatifs à l'interprétation de
la présente convention seront soumis pour décision à la Cour inter-
nationale de Justice ou à un tribunal arbitral, selon ce que décidera
la Conférence générale conformément à son règlement intérieur»;

que le Congo invoque, dans sa requête, l’article premier de la convention
et soutient que «[plar le fait de la guerre, la République démocratique du
Congo est aujourd’hui incapable de remplir ses missions au sein de
l'Unesco...» ;

84. Considérant que tant le Congo que le Rwanda sont parties à la
convention Unesco, le Congo depuis le 25 novembre 1960, le Rwanda
depuis le 7 novembre 1962;

85. Considérant que le paragraphe 2 de l’article XIV n’envisage la sou-
mission de différends relatifs à la convention Unesco, aux conditions pré-
vues par cette disposition, qu’en matière d'interprétation de ladite conven-
tion; que tel n’apparaît pas être l’objet de la requête du Congo; et que
celle-ci n'apparaît donc pas entrer dans les prévisions dudit article:

*

86. Considérant que le Congo entend enfin fonder la compétence de la
Cour sur le paragraphe 1 de l’article 14 de la convention de Montréal, qui
se lit comme suit:

«Tout différend entre des Etats contractants concernant l’inter-
prétation ou l'application de la présente convention qui ne peut pas
être réglé par voie de négociation est soumis à l'arbitrage, à la
demande de l’un d’entre eux. Si dans les six mois qui suivent la date
de la demande d’arbitrage, les Parties ne parviennent pas à se mettre
d’accord sur l’organisation de l’arbitrage, l’une quelconque d’entre
elles peut soumettre le différend à la Cour internationale de Justice,
en déposant une requête conformément au Statut de la Cour»;

33
249 ACTIVITÉS ARMEES (ORDONNANCE 10 VII 02)

et que le Congo, au terme de sa requéte, a notamment conclu que:

«en abattant a Kindu, le 9 octobre 1998, un Boeing 727, propriété de
la compagnie Congo Airlines, et en provoquant ainsi la mort de qua-
rante personnes civiles, le Rwanda a ... violé ... la convention de
Montréal du 23 septembre 1971 pour la répression d’actes illicites
dirigés contre la sécurité de l’aviation civile»:

87. Considérant que tant le Congo que le Rwanda sont parties a la
convention de Montréal, le Congo depuis le 6 juillet 1977 et le Rwanda
depuis le 3 novembre 1987;

88. Considérant toutefois que le Congo n’a demandé à la Cour l’indi-
cation d’aucune mesure conservatoire en rapport avec la sauvegarde des
droits qu’il estime tenir de la convention de Montréal; qu'il n’y a dès lors
pas lieu pour la Cour, à ce stade de la procédure, de se prononcer, même
prima facie, sur sa compétence au regard de ladite convention ou sur les
conditions préalables pour fonder la compétence de la Cour aux termes
de cette derniére;

a

89. Considérant qu'il résulte de l’ensemble des considérations qui pré-
cèdent que la Cour ne dispose pas en l’espéce de la compétence prima
facie nécessaire pour indiquer les mesures conservatoires demandées par
le Congo;

90. Considérant toutefois que les conclusions auxquelles la Cour est
parvenue en la présente procédure ne préjugent en rien la compétence de
la Cour pour connaître du fond de l’affaire, ni aucune question relative à
la recevabilité de la requête ou au fond lui-même, et qu'elles laissent
intact le droit du Gouvernement congolais et du Gouvernement rwandais
de faire valoir leurs moyens en la matière;

91. Considérant qu’en l'absence d’incompétence manifeste la Cour ne
saurait accéder a la demande du Rwanda tendant à ce que l’affaire soit
rayée du rôle;

* *

92. Considérant qu'il existe une distinction fondamentale entre la ques-
tion de l’acceptation par un Etat de la juridiction de la Cour et la com-
patibilité de certains actes avec le droit international; la compétence exige
le consentement; la compatibilité ne peut être appréciée que quand la
Cour examine le fond, après avoir établi sa compétence et entendu les
deux parties faire pleinement valoir leurs moyens en droit:

93. Considérant que les Etats, qu'ils acceptent ou non la juridiction
de la Cour, demeurent en tout état de cause responsables des actes con-
traires au droit international qui leur seraient imputables; qu'ils sont
en particulier tenus de se conformer aux obligations qui sont les leurs

34
250 ACTIVITÉS ARMÉES (ORDONNANCE 10 VII 02)

en vertu de la Charte des Nations Unies; qu’à cet égard la Cour ne peut
manquer de noter que le Conseil de sécurité a adopté de très nombreuses
résolutions concernant la situation dans la région, en particulier les
résolutions 1234 (1999), 1291 (2000), 1304 (2000), 1316 (2000), 1323 (2000),
1332 (2000), 1341 (2001), 1355 (2001), 1376 (2001), 1399 (2002) et 1417
(2002); que le Conseil de sécurité a, à maintes reprises, exigé que «toutes
les parties au conflit mettent … fin aux violations des droits de l’homme et
du droit international humanitaire»: et qu’il a notamment rappelé «à
toutes les parties les obligations qui leur incomblaient] en ce qui concerne
la sécurité des populations civiles conformément à la quatrième conven-
tion de Genève relative à la protection des personnes civiles en temps de
guerre du 12 août 1949», et a ajouté que «toutes les forces présentes sur
le territoire de la République démocratique du Congo [étaient] respon-
sables de la prévention des violations du droit international humani-
taire commises sur le territoire qu’elles contrôlent»: que la Cour tient à
souligner la nécessité pour les Parties à l'instance d’user de leur influ-
ence pour prévenir les violations graves et répétées des droits de l’homme
et du droit international humanitaire encore constatées récemment;

*+
* *

94. Par ces motifs,
La Cour,
1) Par quatorze voix contre deux,

Rejette la demande en indication de mesures conservatoires présentée
par la République démocratique du Congo le 28 mai 2002;

POUR: M. Guillaume, président; M. Shi, vice-président; MM. Ranjeva,
Herczegh, Fleischhauer, Koroma, Vereshchetin, M" Higgins, MM. Parra-
Aranguren, Kooijmans, Rezek, Al-Khasawneh, Buergenthal, juges;
M. Dugard, juge ad hoc;

CONTRE: M. Elaraby, juge: M. Mavungu, juge ad hoc;

2) Par quinze voix contre une,

Rejette les conclusions de la République rwandaise tendant à ce que
l'affaire soit rayée du rôle de la Cour.
pour: M. Guillaume, président; M. Shi, vice-président; MM. Ranjeva,
Herczegh, Fleischhauer, Koroma, Vereshchetin, M™° Higgins, MM. Parra-
Aranguren, Kooïjmans, Rezek, Al-Khasawneh, Buergenthal, Elaraby,
juges; M. Mavungu, juge ad hoc;
contre: M. Dugard, juge ad hoc.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix juillet deux mille deux, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront

35
251 ACTIVITÉS ARMEES (ORDONNANCE 10 VIT 02)

transmis respectivement au Gouvernement de la République démo-
cratique du Congo et au Gouvernement de la République rwandaise.

Le président,
{ Signé) Gilbert GUILLAUME.
Le greffier,
{Signé) Philippe COUVREUR.

M. Koroma, M™* Hiccins, MM. BUERGENTHAL et ELARABY, juges,
joignent des déclarations à l’ordonnance; MM. DuGarD et MAVUNGU,
juges ad hoc, joignent à l'ordonnance les exposés de leur opinion indivi-
duelle.

(Paraphé) G.G.
(Paraphé) Ph.C.

36
